ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_04_FR.txt. 93

OPINION INDIVIDUELLE DE M. MBAYE

J'ai voté en faveur du dispositif de l’arrêt parce que j’approuve les
conclusions auxquelles la Cour est arrivée et, d’une façon générale, les
motifs qui leur servent de supports. Je crois fermement, en effet, que les
indications qu’elle a données aux Parties en application des principes et
règles du droit international, à savoir le tracé de la ligne médiane entre
Malte et la Libye et sa translation vers le nord sur 18’ de latitude, pour tenir
compte de la circonstance de « la disparité des longueurs des côtes » des
Parties, permettent d’aboutir à une délimitation équitable.

Cependant il y a un point sur lequel je regrette de ne pouvoir suivre la
Cour. Il a trait à la « grande distance qui sépare » les côtes des Parties.

Et avant de m'expliquer sur cette divergence, je voudrais dire quelques
mots de la conclusion de la Cour relative aux deux sens que le droit
coutumier actuel donne à la notion de prolongement naturel.

I. LES DEUX SENS DE LA NOTION DE PROLONGEMENT NATUREL

La Cour a énoncé la conclusion suivante :

« du fait que la zone de plateau continental qui se trouvera relever de
chaque Partie ne s'étend pas à plus de 200 milles de la côte de la Partie
concernée, aucun critère de délimitation des zones de plateau ne
saurait être tiré du principe du prolongement naturel au sens phy-
sique » (arrêt, par. 79 A 2).

Je ne conteste pas cette conclusion. C’est même tout le contraire. Je crois
seulement devoir en donner ma propre compréhension et je pense en outre
qu’entre cette conclusion et la définition actuelle du plateau continental
existe un lien si solide qu'il fallait y insister, eu égard à l'importance de
l’idée qu’il sous-tend, laquelle, à mon avis, marque une étape capitale dans
l’évolution du droit international.

La conclusion précitée de la Cour s’illumine avec éclat si on la rapproche
de ce qui a constitué le nœud du débat dans la présente affaire. Car
finalement l'essentiel du désaccord entre les Parties se ramène au fait que la
Libye soutient que la délimitation doit reposer sur le principe du prolon-
gement naturel du territoire terrestre, alors que Malte estime que c’est le
« principe de distance » qui doit être retenu.

A bien observer ces positions, comme l’a fait la Cour avec soin, on se

84
94 PLATEAU CONTINENTAL (OP. IND. MBAYE)

rend compte que Malte, en défendant « le principe de distance », a voulu
justifier l’utilisation de Péquidistance comme méthode de délimitation
devant s’imposer en l’espèce, et que de son côté la Libye, en défendant le
principe du prolongement naturel, a tenté de prouver que toute ligne de
délimitation entre Malte et elle devrait passer par ce que les Parties sont
convenues d’appeler «la zone d’effondrement » ou « Rift Zone », qui
s'étend en gros de 10° 30’ Ea 16° E, constituée par les fosses ou grabens de
Pantelleria, de Malte, de Linosa, du chenal de Malte-Medina, et tenir
compte de la zone d’escarpements et de failles à l’est (notamment les
escarpements de Sicile-Malte et de Medina): la zone d’effondrement
constituerait une solution de continuité entre deux plateaux continen-
taux.

Les deux Parties admettent que la délimitation des plateaux continen-
taux relevant respectivement d'elles doit reposer sur des principes équita-
bles, afin d’aboutir à un résultat équitable. Mais elles se sont divisées quant
à la façon d’interpréter le droit applicable à l'affaire. Et puisque la Cour
avait l'obligation d’indiquer les principes et règles du droit international
devant servir de base à la délimitation, il lui fallait essayer de les dégager du
clair-obscur où les arguments savants et talentueux mais contradictoires
des Parties avaient fini par les plonger.

L'évolution du droit de la mer, en particulier depuis 1958, a eu pour
tendance d'élargir et de fixer davantage la notion de plateau continental à
des principes juridiques, et à la détacher de plus en plus de ses origines
physiques, qu’elles soient géologiques ou géomorphologiques. Par ailleurs,
la relation indéniable entre le plateau continental et la zone économique
exclusive milite pour une conception purement juridique du premier, dont
la détermination se fait désormais à titre principal par référence à une
distance plutôt qu’à la contexture de son sol et de son sous-sol. Cela ne
signifie pas que la notion de prolongement naturel ne joue plus aucun rôle.
Il faut simplement interpréter cette évolution comme voulant dire que le
prolongement naturel, dans le droit coutumier actuel, n’est plus celui dont
parlait Truman dans sa déclaration de 1945. Tout Etat côtier a droit à un
plateau continental, prolongement naturel de son territoire. Ce droit peut
être limité de quatre façons :

1) par 200 milles marins quand le rebord externe de la marge conti-
nentale est inférieur à cette distance ;

2) parle rebord externe de la marge continentale quand celui-ci dépasse
200 milles ;

3) par une distance de 350 milles quand le rebord externe de la marge
continentale est à une limite supérieure à cette distance ;

4) par les droits et titres des autres Etats.

Les Parties ont essayé, dans leurs pièces écrites et au cours des plai-
doiries, de faire prévaloir le « prolongement naturel » sur le « principe
de distance », et vice versa. Mais les deux notions sont-elles incompa-
tibles ?

85
95 PLATEAU CONTINENTAL (OP. IND. MBAYE)

La Cour déclare que les « notions de prolongement naturel et de dis-
tance ne sont pas des notions opposées mais complémentaires. » (arrêt,
par. 34). Pour la Cour, elles « demeurent l’une et l’autre des éléments
essentiels de la conception juridique du plateau continental » (ibid.). I] faut
se reporter à ce que la Cour indique dans ce même paragraphe 34 pour bien
se rendre compte qu’elle emploie la notion de « prolongement naturel »
dans deux sens différents. C’est en effet ce qui ressort du membre de
phrase :

« lorsque la marge continentale elle-même n’atteint pas les 200 milles,
le prolongement naturel qui, malgré son origine physique, a acquis
tout au long de son évolution le caractère d’une notion juridique
de plus en plus complexe, se définit en partie par la distance du
rivage ».

Je partage entièrement cette opinion. Mais j'aurais aimé que la Cour
insistât davantage dans ce domaine.

De telles constatations rendent compte avec exactitude de l’évolution du
droit coutumier relatif au plateau continental.

Cette évolution a connu une dernière étape dans la convention des
Nations Unies sur le droit de la mer du 10 décembre 1982. Le titre au
plateau continental résulte de ce continuum que forme le territoire d’un
Etat avec les zones sous-marines qui s'étendent devant ses côtes. Il y a là un
principe juridique fondamental. L’étendue des droits souverains qu’il
confère est désormais mesurée de deux façons : par référence à la marge
continentale, ou par appel à une distance. C’est dire que c’est ce principe
fondamental qui, désormais, englobe deux règles qui servent à son appli-
cation, notamment à la détermination de l’étendue du plateau continental
sur lequel portent les droits souverains de l'Etat côtier.

De même qu’il existe sous l’égide de la convention de Genève de 1958 la
règle « équidistance-circonstances spéciales » pour déterminer dans une
situation donnée l’étendue d’un droit au plateau continental, de même on
pourrait dire qu’il y a dans la convention de 1982 la règle « prolongement
naturel-rebord externe de la marge continentale ou distance ».

Le principe du prolongement naturel au sens physique n’est pas déta-
chable du droit relatif au plateau continental. Mais, d’un autre côté, la
distance a-t-elle vraiment jamais été absente de la notion de prolongement
naturel ? Ne l’a-t-elle pas accompagnée dès l’origine ? Elle se dissimulait
derrière des notions telles que l’« exploitabilité » ou la « bathymétrie ».
Mais dès que celles-ci se sont révélées beaucoup trop relatives, il a fallu,
pour l'évaluation des éléments des droits sur l’eau ou sous l’eau, recourir à
une distance précise pour les déterminer.

Certes, on peut soutenir que l’article 76 de la convention de 1982 ne
concerne pas la délimitation dont le siège est l’article 83, lequel ne fait
aucune allusion à un quelconque principe de distance.

Cet argument est même conforté par les conclusions auxquelles la Cour
était arrivée en 1969, quand elle déclarait :

«il ne semble pas que les articles 1 et 2 de la convention de Genève

86
96 PLATEAU CONTINENTAL (OP. IND. MBAYE)

aient un rapport direct avec une délimitation entre Etats en tant que
telle. L’article 1 ne vise que la limite extérieure du plateau continental
du côté du large et non pas sa délimitation entre Etats se faisant face
ou entre Etats limitrophes. L'article 2 ne concerne pas davantage ce
dernier point. Or il a été suggéré, semble-t-il, que la notion d’équi-
distance résulte implicitement du caractère « exclusif » attribué par
l’article 2, paragraphe 2, aux droits de Etat riverain sur le plateau
continental. A s’en tenir au texte, cette interprétation est manifeste-
ment inexacte. Le véritable sens de ce passage est que, dans toute zone
de plateau continental où un Etat riverain a des droits, ces droits sont
exclusifs et aucun autre Etat ne peut les exercer. Mais aucune préci-
sion n’y est donnée quant aux zones mêmes sur lesquelles chaque Etat
riverain possède des droits exclusifs. Cette question, qui ne peut se
poser qu’en ce qui concerne les confins du plateau continental d’un
Etat, est exactement, comme on l’a vu au paragraphe 20 ci-dessus in
Jine, celle que le processus de délimitation doit permettre de résoudre
et elle relève de l’article 6, non de l’article 2. » (Plateau continental de la
mer du Nord, C.1J. Recueil 1969, p. 40, par. 67.)

De prime abord, il semble que cette conclusion puisse s'appliquer aux
articles 76 et 83 de la convention de 1982 mutatis mutandis.

En réalité la situation n’est plus la méme. L’article 6 de la convention de
1958 établit une méthode de délimitation par la régle dite « équidistance-
circonstances spéciales ». La disposition relative a la délimitation est donc
suffisante en elle-méme pour donner la solution en cas de négociations ou
de procés. Or ce n’est pas le cas en ce qui concerne la convention de 1982
puisque l’article 83 se contente de dire que la délimitation doit aboutir à
une « solution équitable ». Le problème d’une délimitation se pose quand
les droits résultant de l’article 76 sont en conflit, et la solution n’est pas
indiquée par la convention. C’est doric par comparaison des titres qui
fondent les droits en conflit et des modes de leur évaluation que l’on peut
trouver la solution à ce conflit. La voie qu’indiquent les nouvelles dispo-
sitions est telle que cette comparaison aboutit presque toujours à une
« solution » attributive de droits. L’article 83 de la convention de 1982 n’a

- pas une vie autonome comparable à celle de l’article 6 de la convention de
1958. Il doit être lu avec l’article 76 de la même convention, en cas de
chevauchements ou d’interférences de droits au plateau continental, pour
pouvoir engendrer une solution aux revendications contradictoires que
créent ces situations.

La délimitation n’est après tout que la façon de régler les chevauche-
ments ou interférences résultant des titres des Parties 4 une zone de plateau
continental. On ne peut donc pas artificiellement séparer le droit à une
zone de plateau continental des règles de délimitation de ce plateau qui
s’affinent par la pratique des Etats et par les décisions des tribunaux. I]
s'agit d'apprécier jusqu'où les droits concurrentiels peuvent être exercés.
Que cette appréciation se fasse par référence à une distance, ou par rapport
au rebord de la marge continentale, il s’agit dans tous les cas de partir de

87
97 PLATEAU CONTINENTAL (OP. IND. MBAYE)

titres existants et qui sont fondés sur le principe du prolongement naturel,
et ensuite de leur appliquer des règles juridiques (distance, rebord externe
de la marge continentale, droits d'Etats tiers).

Le paragraphe 1 de l’article 76 de la convention de 1982 fait reposer le
titre d’un Etat au plateau continental sur le principe du prolongement
naturel du territoire terrestre de cet Etat. En disant cela, je n’invente rien.
Cette affirmation résulte clairement du « sens ordinaire » des termes de la
disposition précitée, conformément aux prescriptions de Particle 31 de la
convention de Vienne relatives à l'interprétation des traités. En effet, selon
l’article 76 de la convention de 1982 :

« Le plateau continental d’un Etat côtier comprend les fonds marins
et leur sous-sol au-delà de sa mer territoriale, sur toute l'étendue du
prolongement naturel du territoire terrestre de cet Etat... » (Les italiques
sont de moi.)

Ce principe du prolongement naturel, selon le même article 76, s’appli-
que de deux façons : soit par la règle du « rebord externe de la marge
continentale », soit par celle des « 200 milles ». C’est ce qu’exprime le
membre de phrase :

«jusqu’au rebord externe de la marge continentale, ou jusqu’à
200 milles marins des lignes de base à partir desquelles est mesurée la
largeur de la mer territoriale, lorsque le rebord externe de la marge
continentale se trouve à une distance inférieure ».

Ainsi la règle des 200 milles (ou « principe de distance »), loin de s’op-
poser au principe du prolongement naturel, le complète comme le com-
plète aussi la règle du « rebord externe de la marge continentale ». Pour
reprendre la même idée sous une autre forme, on dirait que l’Etat côtier a
droit au plateau continental parce que celui-ci est le prolongement naturel
de son territoire terrestre, et que ce droit s’évalue par référence à une
donnée géophysique (le rebord externe de la marge continentale) ou à une
donnée arithmétique (la distance de 200 milles).

Dans l'hypothèse de deux Etats dont les côtes se font face et dont les
plateaux continentaux ne peuvent pas s’étendre jusqu’à leurs limites juri-
diques minimales, la règle du rebord externe de la marge continentale ne
joue manifestement aucun rôle. C’est ce que la Cour exprime par : « aucun
critère de délimitation des zones de plateau ne saurait être tiré du principe
du prolongement naturel au sens physique » (voir conclusion précitée) ; ou
encore par :

« la validité du titre ... ne dépend que de la distance à laquelle les fonds
marins revendiqués comme plateau continental se trouvent par rap-
port aux côtes des Etats qui les revendiquent, sans que les caracté-
ristiques géologiques ou géomorphologiques de ces fonds jouent le
moindre rôle, du moins tant que ces fonds sont situés à moins de
200 milles des côtes en cause » (arrêt, par. 39).

88
98 PLATEAU CONTINENTAL (OP. IND. MBAYE)

La Cour a eu à dire avec netteté dans l'affaire du Plateau continental
(Tunisie/ Jamahiriya arabe libyenne) que :

«la Cour n'exclut pas forcément que certaines configurations géo-
morphologiques du fond de la mer, ne constituant pas vraiment des
interruptions du prolongement naturel d’une Partie par rapport au
prolongement de l’autre, puissent néanmoins être retenues aux fins de
la délimitation, comme circonstances pertinentes propres à la région
au sens de Particle 1, premier alinéa, du compromis en la présente
espèce. En pareil cas, cependant, l'élément physique du prolongement
naturel n’est pas considéré comme la base d’un titre juridique mais
comme l’une des circonstances à retenir en tant qu’élément d’une
solution équitable. » (C.IJ. Recueil 1982, p. 58, par. 68.)

En déclarant que « l'élément physique du prolongement naturel n’est
pas considéré comme la base d’un titre juridique », la Cour avait déjà pris
position sur la question des frontières naturelles sous-marines et tranché,
sien avant la présente affaire, le problème de la base du titre qui, malgré
son appellation (prolongement naturel), est purement juridique.

Quant à la règle de la distance, elle est confortée par le fait que la zone
économique exclusive confère des droits non seulement sur la colonne
d’eau mais aussi sur le sol et le sous-sol, donc sur le plateau continental.
Jusqu’aux limites qui lui sont communes avec le plateau continental, la
zone économique exclusive confère aux Etats côtiers les mêmes droits qui
s’exercent dans les mêmes conditions (convention de 1982, art. 56, par. 3).

Or « la doctrine internationale considère que la zone économique exclu-
sive fait partie du droit international général ! ». Et la Cour elle-même a
estimé que la zone économique exclusive peut être considérée « comme
faisant partie du droit international maritime » (C.I.J. Recueil 1982, p. 74,
par. 100) et que « l’institution de cette zone » s’est « intégrée au droit
coutumier » (arrêt, par. 34).

Le problème est de savoir si ce droit coutumier s'impose en l’espèce à

! Raymond Goy, « Les sources du droit et la convention : droit conventionnel et
coutumier », Rapport général du colloque de Rome sur « Perspectives du droit de la mer à
l'issue de la troisième conférence des Nations Unies », 2, 3 et 4 juin 1983, Pedone, Paris
1984, p. 53. Et l’auteur ajoute à la même page : « Ainsi, s'agissant de la zone économique
exclusive, les compétences s’y exerçant sont puisées dans le droit coutumier. » La Cour
est d’ailleurs du même avis (voir arrêt, par. 34). Ce droit coutumier, qui s’élabore à partir
de la convention de 1982, a fait évoluer la notion de prolongement naturel en la
détachant de sa contexture physique. Et, dans son rapport, Raymond Goy écrit :

« Aussi le droit récent peut-il faire sortir d’un projet de convention un droit
coutumier d’une manière qui permet à chacun de participer à la formation du droit.
Il connaît une coutume à formation rapide puisqu'elle utilise un texte comme
modèle et à application anticipant celle de la convention. »

89
99 PLATEAU CONTINENTAL (OP. IND. MBAYE)

toutes les parties ou si chacune d’entre elles a la possibilité d’opter pour les
seules règles qui lui conviennent, contrairement à ce que prescrivait le
président Koh à la conférence sur le droit de la mer quand il disait : « les
Etats ne pouvaient pas prendre ce qui leur plaisait dans la convention et
laisser ce qui ne leur plaisait pas ». Même en dehors de cet avertissement, le
choix n’est pas entre le prolongement naturel et le « critère » de distance,
car il s’agit en réalité de deux règles couplées, mais qui ne se situent pas au
même plan et qui s’appliquent simultanément comme sont couplées les
règles « prolongement naturel » et « prolongement naturel au sens physi-
que » (ou rebord externe de la marge continentale). Aucun choix ne peut
être offert dans le cadre de ces règles qui forment un tout. Il s’agit de
déterminer dans chaque cas le couple qui s’applique. Le débat s'ouvre donc
ici entre « distance » et « marge continentale » ou « prolongement naturel
au sens physique ». L’'homonymie apparente entre « prolongement natu-
rel » (principe juridique) et « prolongement naturel » (au sens physique),
qui peut apparaître à la lecture de l’arrêt, ne doit pas tromper. La Cour,
quant à elle, ne s’y trompe pas. Il suffit pour s’en persuader de rapprocher
Pénonciation « aucun critère de délimitation des zones de plateau ne
saurait étre tiré du principe du prolongement naturel au sens physique »
des dispositions de l’article 76 de la convention de 1982, selon lesquelles le
plateau continental d’un Etat côtier est «le prolongement naturel du
territoire de cet Etat », ou encore de se reporter à la phrase figurant au
paragraphe 41 de l’arrêt où la Cour dit :

«la thèse libyenne visait à convaincre la Cour de l’existence d’une
discontinuité si « fondamentale » d’un point de vue scientifique
qu’elle devait constituer aussi une rupture du prolongement naturel
au sens juridique »,

suivie des mots : « la Cour rejette donc l’argument libyen... »

Voilà comment j'ai compris la conclusion précitée à laquelle la Cour est
arrivée. Le principe du prolongement naturel figurant à l’article 76 de la
convention de 1982 est une notion purement juridique. Quant au prolon-
gement naturel au sens physique, il se concrétise désormais par le rebord
externe de la marge continentale.

II. LA GRANDE DISTANCE ENTRE LES COTES

Pour la Cour, la grande distance qui sépare les côtes des deux Etats est
une circonstance pertinente qui doit étre prise en considération pour
parvenir a une délimitation équitable. En effet, après avoir examiné cer-
taines circonstances pour ensuite les re} eter l’une après l’autre pour défaut
de pertinence, la Cour déclare :

« restent cependant la très grande différence de longueur des côtes
pertinentes des Parties et le facteur que constitue la grande distance
qui les sépare » (arrêt, par. 66).

90
100 PLATEAU CONTINENTAL (OP. IND. MBAYE)

Il est vrai qu’au moment de « déterminer l’étendue du déplacement
nécessaire de la limite vers le nord », la Cour ne considère plus « la distance
considérable qui sépare les côtes » comme une circonstance pertinente
mais comme un « paramètre » dont elle dit qu’il est d’une

« importance manifeste quand il s’agit de décider si une limite tracée
selon la médiane doit être déplacée, et de combien, sans qu'elle cesse
pour autant de conserver une position approximativement médiane et
sans qu’elle se rapproche d’une côte au point de faire intervenir
d’autres facteurs tels que la sécurité » (arrêt, par. 73).

Elle n’en conclut pas moins que :

« Les circonstances et facteurs à prendre en considération pour
parvenir à une délimitation équitable en la présente espèce sont les
suivants :

2) la disparité des longueurs des côtes pertinentes des Parties et la
distance qui les sépare » (arrêt, par. 79 B).

Il faut reconnaître qu’une explication claire des raisons qui militent pour
la prise en considération de la grande distance qui sépare les côtes des
Parties en tant que circonstance pertinente ne ressort pas de l’arrêt.

Pour ma part, j'avoue ne pas comprendre par quel processus la distance
entre les côtes des deux Etats peut susciter et justifier la correction de la
ligne médiane initialement tracée par la Cour au titre d’une étape provi-
soire dans le processus de délimitation.

Certes, il est indéniable que le fait que le plateau continental qui jouxte
les côtes des deux Etats est inférieur à 400 milles marins a forcément une
grande importance, puisque c’est lui qui crée la nécessité de délimiter, si
Pon excepte le cas où le rebord de la marge continentale de l’un des pla-
teaux (ou des deux) existerait dans une situation où il devrait être pris en
compte. En effet, si le plateau séparant les deux Etats était supérieur à
400 milles marins, la solution du problème posé à la Cour aurait été facile.
Mais c’est précisément parce que les deux Etats en cause n’ont pas la
possibilité d’exercer pleinement les droits que leur reconnaît le droit cou-
tumier, et d'étendre leur plateau continental jusqu’à ses limites « légales »,
que se pose à eux le problème de la délimitation. La longueur totale du
plateau continental entre Malte et la Libye est d'environ 183 milles marins.
C’est ce plateau qu’il convient de diviser en aboutissant à un résultat
équitable.

I] faut aussi remarquer que si la distance entre les côtes des deux Etats
était inférieure à 24 milles marins, ce sont les eaux territoriales qui seraient
concernées, et je ne pense pas que se poserait une question de l’ajustement
de la limite des territoires des deux Etats.

Mais la question n’est pas là. Il s’agit de savoir en quoi le fait que la

91
101 PLATEAU CONTINENTAL (OP. IND. MBAYE)

distance qui sépare les côtes de deux Etats se faisant face soit grande doit
amener la Cour-a ajuster la ligne médiane qu’elle a préalablement tracée
entre les côtes de ces Etats. Si Malte, au lieu d’être à 183 milles des côtes
libyennes, n’en était séparée que de 50 milles, cela devrait-il changer
quelque chose ? Je ne le crois pas. En tout cas, rien dans l’arrêt ne peut
amener à se persuader du contraire. Le problème qui se pose concerne la
proportionnalité. Or il se poserait de la même façon dans une hypothèse
comme celle-là. La différence des longueurs de côtes de deux Etats se
faisant face n’augmente, ni ne diminue avec la distance qui les sépare. C’est
une évidence à laquelle la recherche d’un résultat équitable ne peut rien
changer, même si dans une certaine mesure la marge d’action qui s'offre
à cette fin peut varier avec la distance qui sépare les côtes des Etats
concernés, sans d’ailleurs qu’il soit possible de déterminer son ampleur
ou sa direction. Or c’est cette différence qui est déterminante, en l’espèce,
s'agissant de l’ajustement avec la « configuration générale des côtes »
qui se « font face » et le « cadre géographique général » dans lequel s'opère
la délimitation.

Quelques exemples montreraient encore mieux que la distance qui
sépare les côtes des Parties, dans le cas de la présente affaire, ne joue
vraiment aucun rôle. La façon dont la Cour prend en considération la
distance ne ressort pas clairement des énonciations de l’arrêt, pour deux
raisons. En premier lieu, on ne sait pas si la Cour considère la distance entre
les côtes des deux Etats comme une circonstance pertinente parce qu’elle
est grande ou simplement parce qu’elle est ce qu’elle est dans le cas
d'espèce. Au paragraphe 78 de l'arrêt, il est spécifié que :

« Ayant tracé la ligne médiane initiale, la Cour a conclu que cette
ligne doit être ajustée pour tenir compte des circonstances pertinentes
de la région, à savoir la disparité considérable des longueurs des côtes
des Parties actuellement 4 l’examen et la distance entre ces côtes. »

Dans le dispositif de l'arrêt, la Cour reprend une formule à peu près
identique à la précédente puisqu'elle cite parmi les

« circonstances et facteurs à prendre en considération pour parvenir à
une délimitation équitable en la présente espèce ... la disparité des
longueurs des côtes pertinentes des Parties et la distance qui les
sépare » (par. 79 B 2).

On remarque que la Cour ne qualifie pas la distance. Il n’est pas dit qu’elle
est. grande. Mais il ne semble pas qu’il faille attacher une quelconque
importance à cette omission puisque, s'agissant de la disparité des lon-
gueurs de côtes, le mot « considérable » n’est pas repris dans le dispositif.
D'ailleurs, dans les motifs de l’arrêt au paragraphe 66, il est bien indiqué :
« la très grande différence de longueur des côtes pertinentes des Parties et
le facteur que constitue la grande distance qui les sépare ». Il faut donc

92
102 PLATEAU CONTINENTAL (OP. IND. MBAYE)

conclure de ce qui précède que la distance entre les côtes des Parties
intervient comme circonstance pertinente parce qu’elle est grande. D’ail-
leurs, comment pourrait-on croire que la Cour ait pu penser que c’est parce
que cette distance dans la présente affaire est ce qu’elle est, qu’elle doit
avoir pour effet la translation de la ligne médiane ?

En second lieu, on ne sait pas très bien si la Cour a fait intervenir la
distance entre les côtes comme un «élément » autonome contribuant à
l'ajustement de la ligne médiane initiale, ou comme une « circonstance »,
un « paramètre » ou un « facteur » inséparable de la disparité des lon-
gueurs de côtes et devant jouer avec elle.

À mon avis, la première hypothèse est à rejeter parce qu’elle conduirait à
des conclusions absurdes. Admettre que la grande distance entre les lon-
gueurs de côtes de deux Etats suffit à elle seule à justifier un ajustement de
la ligne médiane voudrait dire que, chaque fois que cette distance est
considérable, il faut ajuster la ligne médiane jusques et y compris dans les
cas où la disparité des longueurs de côtes est infime ou même nulle. Une
telle position est inacceptable.

Quant à la seconde hypothèse, elle est incompatible avec les termes de
l'arrêt, malgré les deux dispositions de l’arrêt ci-dessus rappelées et qui
mentionnent les deux circonstances en même temps. Mais admettons que
cette hypothèse soit la bonne. Cela voudrait-il dire soit que les deux
circonstances ne peuvent avoir d'effet que quand elles sont couplées, soit
que la disparité des longueurs de côtes n’est prise en compte, dans une
mesure significative, que parce que la distance entre les côtes est grande ?
Je ne crois pas que la Cour ait pu vouloir la première proposition. L’im-
portance qu’elle a toujours donnée et qu’elle donne dans la présente espèce
à la différence des longueurs de côtes autorise à l’affirmer.

S'agissant de la deuxième proposition, il serait aisé de montrer par un
exemple que la grande distance qui sépare les côtes des Etats n’influence en
rien, dans le sens de la hausse, l’effet que doit avoir la disparité des lon-
gueurs des côtes. Supposons que les côtes des deux Etats soient à 399 milles
l’une de l’autre, c’est-à-dire qu’il leur manque un mille pour que le pro-
blème de la délimitation ne se pose pas. Supposons aussi que demeure la
même disparité de longueur de côtes. I] est manifeste que le rôle de cette
disparité s’amenuiserait précisément du fait de la grande distance qui
sépare les côtes et il serait téméraire d'affirmer, comme le fait la Cour au
paragraphe 73 de l’arrêt, que

« la distance considérable qui sépare les côtes ... qui est d’une impor-
tance manifeste quand il s’agit de décider si une limite tracée selon la
médiane doit être déplacée, et de combien... »

En effet, la marge de translation dans une telle hypothèse serait réduite à
un demi-mille puisque, au-delà de cette marge, l'Etat qui bénéficie de la
translation se verrait attribuer un plateau continental de plus de 200 milles.
Si l’on sait que dans la présente affaire l’équité veut que la marge soit de

93
103 PLATEAU CONTINENTAL (OP. IND. MBAYE)
24 milles, on voit tout de suite clairement qu’il n’y a pas de rapport direct
entre la distance qui sépare les côtes des deux Etats et importance de

la translation à faire subir à la ligne médiane, qui sépare les plateaux
continentaux qui relèvent d’eux, afin d’aboutir à un résultat équitable.

(Signé) Kéba MBAYE.

94
